IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE
                                    April 17, 2012 Session

                  DARRYL LARKINS v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Davidson County
                    No. 98-D-2577    J. Randall Wyatt, Jr., Judge


               No. M2011-00882-CCA-R3-PC - Filed September 25, 2012


Petitioner, Darryl Larkins, appeals the denial of post-conviction relief from his convictions 1
for two counts of aggravated rape, one count of attempted aggravated rape, and one count
of aggravated burglary. On appeal, petitioner argues that he received the ineffective
assistance of counsel. After reviewing the record, the parties’ briefs, and applicable law, we
affirm the judgment of the post-conviction court
.
  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OGER A. P AGE, J., delivered the opinion of the Court, in which N ORMA M CG EE O GLE and
A LAN E. G LENN, JJ., joined.

Justin Johnson, Nashville, Tennessee, for the appellant, Darryl Larkins.

Robert E. Cooper, Jr. Attorney General and Reporter; Lacy Wilber, Assistant Attorney
General; Victor S. Johnson, III, District Attorney General; and Bret Gunn, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                           OPINION

                                I. Facts and Procedural History

       A Davidson County grand jury returned a six-count indictment against petitioner,
charging two counts of aggravated rape, two counts of especially aggravated kidnapping, one
count of attempted aggravated rape, and one count of aggravated burglary. This court’s
opinion on direct appeal stated the facts underlying the charges as follows:


       1
         On direct appeal, this court reversed Petitioner’s convictions for two counts of especially
aggravated kidnapping.
                On the morning of August, 13, 1998, [the victim]2 was visiting at the
        home of her cousin [ ], at approximately 5:45 a.m. After talking for about
        fifteen minutes, the two women decided to drive down the street to use a pay
        phone and call [the victim]’s sister. [The victim] was scheduled to be at her
        sister’s house at 7:00 a.m., to ensure the safe boarding and departure of her
        sister’s granddaughter on the school bus. [The victim] called her sister and
        assured her that she would be there by 6:45 a.m.

                As the two women returned to [the cousin]’s home, they observed
        [petitioner] and another man (later identified as Quincy Fitzgerald) walking
        past [the cousin]’s home. [The victim] parked the car in front of [the cousin]’s
        home, and as [the cousin] exited the car, [petitioner] hollered her name from
        across the street and asked if she remembered him. [The cousin]
        acknowledged that she remembered [petitioner]. [The cousin] continued
        toward her front door, followed by [the victim] and [petitioner], who had
        crossed the street and began to follow the women into the house. The other
        young man remained on the sidewalk across the street.

                [The cousin] unlocked the door of her home and [petitioner] followed
        the women inside. Once in the house, [petitioner] closed the door and pulled
        out a gun, which [the victim] stated was small and looked like a .22 caliber
        pistol. [Petitioner] grabbed about $18, which was on a nearby coffee table,
        and asked the women if they had any more money, to which they responded
        no. Then, [petitioner] demanded that both women take off their clothes.
        [Petitioner] told the women, “I want to f[].” [Petitioner] also claimed that he
        wanted someone to perform fellatio for him and that he wanted sex.
        [Petitioner] told the women to “[h]urry up. Hurry up, before I blow your damn
        brains out.” Both [the victim] and [the cousin] testified that they were scared
        and afraid, and that they did not feel free to leave.

                After the women had taken off their clothes, [petitioner] pulled his
        pants and shorts below his knees and instructed [the victim] to perform fellatio
        on him as he sat on the sofa. [The victim] stated that she complied, because
        she was afraid [petitioner] would shoot her. After about a minute and a half,
        [petitioner] made [the victim] lay on the floor and began having vaginal


        2
          Consistent with this court’s policy of protecting the identity of victims of sexual offenses, we will
refer to the victim of the aggravated rapes as “the victim,” the victim of aggravated burglary as “the cousin”
or “cousin,” and when referring to both victims, we will use the plural “victims.”

                                                     -2-
intercourse with her. Again, [the victim] reluctantly complied. [The cousin]
remained sitting in a chair, naked and too afraid to move.

        While [petitioner] was having vaginal intercourse with [the victim], he
laid the gun down, but warned [the victim], that if she touched the gun, he
would “blow [her] damn brains out.” At some point, [petitioner] closed his
eyes and [the victim] grabbed the gun. [The victim] and [petitioner] began
wrestling for the gun. [The cousin] came to [the victim]’s aid, jumped on
[petitioner]’s back and pulled him off of [the victim]. [Petitioner] jumped up
and ran into [the cousin]’s bedroom holding his pants. As [petitioner] ran, [the
victim] fired two shots at him, but the gun jammed and prevented her from
firing anymore shots at that time.

        [The cousin] put on her clothes and went next door and asked her
neighbor[, ] to call the police. [The cousin] noticed that [petitioner] was
trying to escape through her bedroom window, and [the victim] went outside
and fired a shot at [petitioner] to keep him from fleeing. At some point, the
police arrived and arrested [petitioner]. [The victim] was taken to General
Hospital for an examination. [The victim] testified that she believed that
[petitioner] had ejaculated, because she felt “wet.” She explained that she felt
no tears or bruises in her vagina, because the “leaking” or early ejaculation
from [petitioner] had lubricated her vagina prior to penetration by [petitioner].
The physical examination of [the victim] revealed no signs of a physical
struggle, although [the victim] stated that she had scratches on her hand from
wrestling to get the gun from [petitioner]. At the hospital, a blood sample was
taken from [the victim], and she tested positive for cocaine. [The victim]
admitted to using cocaine two weeks prior to this incident, but stated that she
had only used the cocaine two or three times, as a concerned parent, in an
attempt to understand her son’s drug problem. [The victim] further admitted
that she did not tell the police or the medical personnel at the hospital about
her use of cocaine, because she did not think it was relevant to her being raped.
[The victim] stated that vaginal intercourse with [petitioner] had not been
consensual and that she had never seen [petitioner] nor bought drugs from him
or anyone else in front of [the cousin]’s home.

       [The cousin]’s testimony corroborated that of [the victim]. [The cousin]
further testified that she saw [the victim] and [petitioner] struggling for the
gun, but she did not see [the victim] struggling while [petitioner] was having
vaginal intercourse with [the victim]. [The cousin] stated that she had seen the
bleeding scratches on [the victim]’s hands. [The cousin] told the jury that she

                                       -3-
neither saw [the victim] using cocaine the morning of this incident, nor had she
ever seen [the victim] using cocaine. [The cousin] also admitted that she had
failed to tell the police about the $18 taken by [petitioner].

        Officer Bobby Ratley testified that he was the first officer to arrive at
[the cousin’s] home. When he arrived, Officer Ratley observed [petitioner]
attempting to crawl out of a window. He helped [petitioner] out of the
window, cuffed him[,] and placed [him] in the back of the patrol car. Officer
Ratley testified that both victims appeared upset and that [the victim] was
partially clothed. Ratley further testified as to the facts related to him by the
victims, regarding the rape, which corroborated the victim’s testimonies. On
cross-examination, Ratley said that the victims explained to him that
[petitioner] had led them into the house at gun point. On redirect and re-cross,
Officer Ratley acknowledged that his report did not state that the victims were
taken into the house at gun point, and that he had mistakenly testified that they
were taken in at gun point. He further testified that neither of the women had
mentioned anything to him about [petitioner’s] stealing $18.

        Officer Raymond Raider testified that he was called to collect evidence
at the scene of the crime. He received a .22 caliber pistol, plus six live rounds
and three spent casings from the pistol. Officer Raider performed a black light
test on the area of the floor where [petitioner] was reported to have had sex
with [the victim]. Raider also performed the black light test on the love seat
where [petitioner] had [the victim] perform fellatio on him. The black light
test revealed no traces of semen in these designated areas.

        Charles Jackson testified that, on the morning of these offenses, he
heard shots fired and went to [the cousin]’s home. Jackson stated that he saw
a man hanging out of the window to [the cousin]’s apartment. Jackson also
testified that [the cousin] appeared to be upset. [The cousin] asked him to call
[9-1-1] and he did.

        Sandy Myers testified that she performs “medical-legal” examinations
at Meharry and General Hospitals. She explained that she was one of a group
of nurse practitioners who perform gynecological exams on victims of rape
and sexual assault charges. She further stated that the purpose of the exam is
to “examine the patient medically, and treat them for any possible diseases or
potential pregnancy as a result of the assault, and to collect evidence.” Myers
testified that she has been called to testify, as to the result of a medical-legal
exam, in three prior cases.

                                       -4-
        Myers testified that she performed an examination of [the victim]
following the rape in this case. She stated that [the victim] said that her last
consensual sex relationship had been two or three years prior to the
examination. Myers took a urine and blood specimen from [the victim], and
performed a “woods light” examination of [the victim]’s thighs and vaginal
area. Myers also performed several other tests for the purpose of producing
a rape kit. No sperm was detected from any of these tests, but [the victim]
tested positive for cocaine. Myers stated that she found no signs of physical
trauma on any part of [the victim]’s body. She explained that most rape
victims do not show signs of physical trauma to the vaginal area. Myers noted
that [the victim] did not mention the scratching and bleeding on her hands, for
if [the victim] had, she would have written this information in her report. She
further testified that she was unable to determine whether [the victim] had
engaged in consensual or non-consensual sex with [petitioner]. Myers also
stated that she routinely asked patients about whether they were taking any
prescribed medicines, but not whether they used illegal drugs.

        Sharon Jenkins, a forensic scientist with the Tennessee Bureau of
Investigation (TBI), testified that she tested throat and vaginal swab samples
taken from [the victim]. She told the jury that she detected sperm and semen
on both the throat and vaginal slides. Jenkins also stated that she was not
initially asked to perform a DNA test, but a DNA test was later requested and
performed by Constance Howard, another forensic scientist with the TBI.

       Constance Howard testified that she performed a DNA test on a blood
sample taken from [petitioner] and on the sperm and semen found on the throat
and vaginal swabs collected from [the victim]. The test performed by Howard
indicated that [petitioner] was the depositor of the semen found on the vaginal
swab taken from [the victim]. However, Howard stated that the only DNA
detected from the throat swab was that of [the victim].

       The State rested its case-in-chief at this point.

       [Petitioner] testified that he and his friend, Quincy Fitzgerald, were
walking down the street, when the two victims drove by and waived them over
to the car and asked[,] “Do ya’ll got some?” [Petitioner] testified that he
understood the women to be asking for cocaine. He made the women believe
he had some cocaine for them. The women did not have any money, so they



                                       -5-
agreed to exchange sex for cocaine. [Petitioner] followed the women into [the
cousin]’s home.

       Upon entering the house, [petitioner] placed his gun on a table to
establish the women’s trust. [Petitioner] and [the victim] went into the kitchen
and she performed fellatio on him, but that was taking too long, so they started
having vaginal intercourse. After they finished, [the victim] began putting on
her clothes and [petitioner] sat on the couch tying his shoes. [The victim]
asked to see the drugs, but [petitioner] told her that he did not have any drugs,
only some money. [The victim] grabbed [petitioner]’s gun and called [the
cousin] to help her. The gun fired and [petitioner] ran into the bedroom. [The
victim] threatened to kill him, so he attempted to go through the bedroom
window, but she fired at him again. [Petitioner] asked Quincy Fitzgerald to
call the police. [The victim] asked [petitioner] to “throw the dope out the
window,” and again he told her he did not have any cocaine. Then, [petitioner]
found a plastic bag in the bedroom and threw it out the window to make [the
victim] think it was some cocaine. A person named “Punky” picked up the
bag and said that there was no cocaine in the bag.

        When the police arrived, the gun was sitting on the air conditioner
outside [the cousin]’s home. [Petitioner] ran to them and attempted to explain
what had happened. He told the police that he was invited into the house and
had not threatened either of the women. He testified that he was carrying a
gun because he had been threatened by someone else and needed the gun for
protection. [Petitioner] stated that he did not take any money from either of
the women and that he did not force [the cousin] to take off her clothes.
[Petitioner] further testified that [the victim] had consensual sex with him,
because she thought she was going to get some drugs in return.

        On cross-examination, [petitioner] admitted to giving inconsistent
statements about whether he had sex with [the victim]. [Petitioner] explained
that he gave Detective Brad Johns different stories because he was afraid, and
the detective was threatening him. Later, [petitioner] told Detective Johns the
truth. He stated that he and Quincy Fitzgerald had been up all night, but that
they had not used any drugs or drank any alcohol. [Petitioner] said that he had
$17 dollars on the day of this incident.

        Quincy Fitzgerald testified that, on the morning of this incident, he and
[petitioner] were walking down the street when a blue Ford Taurus, with the
two victims inside, approached them. The women honked their horn, drove to

                                       -6-
      the end of the street, turned around and parked in front of [the cousin]’s home.
      [Petitioner] talked with the women, but Fitzgerald could not hear what they
      were saying. The exchange between [petitioner] and the women did not
      appear to be angry; they were just talking. Then, [petitioner] and the two
      women went into [the cousin]’s house. Fitzgerald testified that he sat on the
      porch of [the cousin]’s home with a female and waited for [petitioner]. At
      some point, he heard a gunshot. He panicked and ran down the street, but
      came back to find [petitioner] coming out of a window in the house. [The
      victim] had a gun pointed at [petitioner]. When the police arrived, he gave a
      statement about what he had seen.

             On cross-examination, Fitzgerald testified that he and [petitioner] had
      used some drugs the night before the incident, but stated that his perception
      was not hampered by the drugs. He also stated that [petitioner] was asking for
      help as he was trying to come out the window.

              At this point, the defense rested and the State called Detective Brad
      Johns as a rebuttal witness. Detective Johns testified that he had interviewed
      [petitioner] regarding this incident. [Petitioner] denied taking a gun into the
      house and said that the gun belonged to one of the victims.

             At the close of the proof, the case was submitted to the jury. The jury
      ultimately convicted [petitioner] on all counts of the indictment. However, in
      Count VI on the jury verdict form, the jury initially indicated that [petitioner]
      was guilty of attempted aggravated burglary due to a mistake on the verdict
      form. The original charge for Count VI was aggravated burglary. Attempted
      aggravated burglary was not charged to the jury as a lesser-included offense.
      The trial court did not accept a verdict on Count VI at that time, but instructed
      the jury to re-deliberate as to Count VI and to follow the previous jury
      instructions. After re-deliberating, the jury found [petitioner] guilty of
      aggravated burglary. Subsequently, the trial court sentenced [petitioner] to an
      aggregate sentence of fifty years in the Tennessee Department of Correction.

State v. Darryl A. Larkins, No. M2000-00249-CCA-R3-CD, 2001 WL 543442, at *1-5
(Tenn. Crim. App. May 23, 2001). Petitioner appealed his convictions to this court. This
court reversed the especially aggravated kidnapping convictions, affirmed the remaining
convictions, and remanded the case to the trial court for re-sentencing on the offense of
attempted aggravated rape. Id. at *12.




                                             -7-
       Petitioner timely filed a pro se petition for post-conviction relief alleging that he
received ineffective assistance of counsel. The post-conviction court appointed counsel, who
filed an amended petition incorporating the pro se petition and further arguing ineffective
assistance of counsel. The post-conviction court held a hearing on the petition on January
20, 2011.

       At the post-conviction hearing, trial counsel testified that petitioner’s family hired him
to represent petitioner. He said post-conviction counsel had asked him for petitioner’s file,
but he no longer had it. He believed that his ex-wife disposed of the file during their divorce
in 2000. Petitioner’s trial began on May 3, 1999, less than six months after his arraignment.
During the time between petitioner’s arraignment and trial, trial counsel was in the process
of resolving issues he had with the Board of Professional Responsibility of the Supreme
Court of Tennessee. Trial counsel explained, “[T]here were issues . . . with other cases that
the Board found questionable or actionable and they were . . . presented to the board and I
then talk[ed] with the Board about my position on those cases.” On January 3, 1999, two
months after petitioner’s arraignment, the Board of Professional Responsibility temporarily
suspended trial counsel and required him to have a monitoring attorney cosign all of his
pleadings.

       On February 10, 2000, trial counsel entered into a Tennessee Lawyers Assistance
Program “Monitoring Advocacy Agreement.” He did not recall the details of what the
agreement required of him; however, he denied that his “testing clean” was part of the
agreement. He further denied that he was in the program due to chemical dependency.
According to trial counsel, he was only in the program because of depression, although the
signed agreement indicated that he suffered from a “substance abuse, chemical dependency
and/or a mental disorder.”

       The Board of Professional Responsibility dissolved the temporary suspension and
reinstated trial counsel to the practice of law on March 30, 1999. Trial counsel “did a re-
entry back onto [petitioner’s] case” on April 12, 1999, slightly less than one month before
trial.

       The trial court denied petitioner’s motion for new trial on September 17, 1999. Trial
counsel did not timely file a notice of appeal. However, trial counsel filed a motion in this
court requesting permission to late-file the notice of appeal. In an order filed February 25,
2000, this court waived the timely filing of the notice of appeal and gave trial counsel seven
days to file a notice of appeal in the trial court. Trial counsel testified that he eventually filed
the notice of appeal.




                                                -8-
        On July 10, 2000, the Tennessee Supreme Court suspended trial counsel’s privilege
to practice law in Tennessee for five years based on the Board of Professional
Responsibility’s findings of “a substantial risk of irreparable harm to the public because of
his neglect of clients’ matters.” The supreme court’s order precluded trial counsel from
representing clients beginning thirty days after the issuance of the order. On August 28,
2000, this court filed an order removing trial counsel from petitioner’s case on appeal due
to his five-year suspension. In its order, this court noted that petitioner’s brief for his direct
appeal was due August 14, 2000, and trial counsel failed to file a brief for petitioner.

       Regarding his preparation for petitioner’s case, trial counsel testified that he did not
obtain an audiotape of the recorded conversation between petitioner and Officer Finchum
that occurred in the officer’s patrol car. Likewise, trial counsel did not obtain an audiotape
of petitioner’s recorded conversation with Detective Brad Johns. He did not discuss the
recorded conversation with petitioner, nor did he file a motion to suppress the statements.

       Trial counsel recalled that the State presented Detective Johns as a rebuttal witness
during petitioner’s trial. He agreed that the transcript reflected that Detective Johns refuted
petitioner’s argument about ownership of the pistol. Trial counsel further agreed that he did
not request Jencks material when Detective Johns testified if the trial transcript did not reflect
his doing so.

       Trial counsel did not recall going to the State’s property room to review the physical
evidence against petitioner. Trial counsel did not review the crime scene photographs or
discuss them with petitioner. He also did not listen to the 9-1-1 recording, which the State
did not play at trial, and did not know what was on the recording.

       Trial counsel stated that he did not obtain a copy of Quincy Fitzgerald’s statement, but
he spoke with Mr. Fitzgerald directly. Trial counsel recalled petitioner’s asking him to use
Mr. Fitzgerald as a defense witness, but trial counsel could not locate Mr. Fitzgerald to
subpoena him. Mr. Fitzgerald made himself available, and trial counsel remembered seeing
Mr. Fitzgerald in court. However, when it was time for Mr. Fitzgerald to testify, trial counsel
was unable to find him. When asked whether he interviewed Lawanda Pearson, a potential
defense witness, trial counsel stated that her name sounded familiar, but he did not recall
speaking to her directly. Trial counsel remembered petitioner’s mother being in the
courtroom with a woman to whom he tried to speak, but he did not know whether that
woman was Ms. Pearson.

      Trial counsel did not recall whether he sent petitioner a copy of the indictment. Trial
counsel denied that he never visited petitioner in jail. Trial counsel did not recall whether



                                               -9-
he sent petitioner copies of discovery. He agreed that he did not file any motions in limine
for petitioner’s case.

       Trial counsel agreed that part of petitioner’s defense was the allegation that the
victims engaged in prostitution. He did not recall whether he obtained criminal records of
the victims or the cousin’s neighbor. Trial counsel was aware that he was entitled to any
“Jencks material, statements[,] or anything of that matter that [witnesses] made before trial.”
Trial counsel did not ask for Jencks material after the testimonies of the cousin’s neighbor,
Officer Charles Boles, Sandy Myers, Sharon Jenkins, Detective Suzanne Stevens, Constance
Howard, Raymond Raider, or Charles Jackson. Trial counsel did not voir dire Ms. Howard,
whom the State qualified as an expert witness.

        Trial counsel denied that he decided petitioner would testify. Trial counsel recalled
that petitioner told him his version of events, which included allegations that the victims had
engaged in prostitution. Petitioner claimed that the incident was “essentially a prostitution
deal gone bad.” Trial counsel advised petitioner that he would have to introduce the
information about the alleged prostitution through his testimony, and they discussed
petitioner’s testifying in his own defense. Trial counsel explained that he did not make an
oral motion for a jury-out hearing when petitioner testified because petitioner “told a
compelling story in the sense that he knew exactly what happened. He was in that room and
it was a visceral kind of experience. The way he explained it to [trial counsel] during [their]
interview, . . . it was almost kind of an emotional kind of thing.” Trial counsel wanted the
jury to see petitioner “as a human being and sort of being [misled].”

         Trial counsel did not recall filing a motion in limine or making an oral motion during
trial to have a jury-out hearing regarding the admissibility of petitioner’s prior convictions.
He further recalled that the State, in open court, clarified that petitioner was actually
convicted of facilitation of robbery and not robbery.

       Trial counsel “vaguely” remembered a synopsis of Mr. Fitzgerald’s statements to
Detective Johns that the State included in its discovery. He said that Mr. Fitzgerald’s
statement that the victims approached petitioner attempting to buy “dope” might have been
beneficial to petitioner’s defense because it showed consent for petitioner to enter the house.
Trial counsel recalled

       being in a conversation with the Judge specifically on the issue of Mr.
       Fitzgerald[,] highlighting the fact that Mr. Fitzgerald had made himself
       unavailable for . . . the process of the service of a subpoena and had continued
       to do so for the entire time that [petitioner] had been in Davidson County
       custody[.]

                                             -10-
He also recalled that the judge was upset with him for not subpoenaing Mr. Fitzgerald as a
witness.

       Trial counsel advised petitioner that he was unable to find Mr. Fitzgerald, and
petitioner gave trial counsel information about where Mr. Fitzgerald might have been. Mr.
Fitzgerald was inside the courtroom on May 3rd, although trial counsel had not subpoenaed
him. Trial counsel said he did not subpoena Mr. Fitzgerald as a witness for trial because Mr.
Fitzgerald advised him that he would be available. Trial counsel agreed that if he had
subpoenaed Mr. Fitzgerald and Mr. Fitzgerald did not come to court, petitioner would have
had the legal right to a continuance.

       At some point during petitioner’s trial, Mr. Fitzgerald was found. Trial counsel spoke
with him in the gallery before court. Mr. Fitzgerald testified during the defense’s jury-out
offer of proof. Trial counsel told the court he was going to ask Mr. Fitzgerald about the
victims’ waving petitioner over to them; however, he did not recall his failure to ask that
question. He also did not recall the trial judge’s having to ask the question during the
hearing. Trial counsel vaguely remembered asking Mr. Fitzgerald about the cousin’s prior
drug use. He stated that “there were . . . other issues regarding . . . this alleged victim that
[Mr. Fitzgerald] could . . . bring light to bear on . . . .” Trial counsel testified that although
he told the court that he was going to ask Mr. Fitzgerald about the cousin’s behavior but did
not, he asked her about elements of her behavior he thought were germane.

       Trial counsel testified that petitioner told authorities that the victims were trying to
buy cocaine from him. Trial counsel recalled that the victim’s blood screen showed that she
had cocaine in her system. He remembered that the victim testified that she had used cocaine
approximately two weeks before the rape. Trial counsel agreed that the victims’ attempt to
purchase cocaine from petitioner would have been an issue for the defense and that the
victim’s drug screen would have possibly been valuable to the defense. However, he said
ultimately that the case came down to the two victims, who told the same story, against
petitioner.

        Trial counsel did not file the appropriate motion, pursuant to Rule 412 of the
Tennessee Rules of Evidence, to offer evidence of the victims’ sexual behavior. The State
filed a motion in limine to prohibit trial counsel from questioning the victims regarding their
prior sexual conduct. Trial counsel explained that the allegation that the victims had
previously engaged in prostitution “was not a keystone of [his] defense” because petitioner
could not provide any information regarding the allegation, and they “had no independent
knowledge of [the victims’] behavior.” Petitioner told trial counsel that Mr. Fitzgerald had
direct knowledge of the victims’ pasts. Trial counsel said it was possible that a prostitution



                                               -11-
conviction in the victims’ criminal records would have imputed knowledge of past
prostitution; however, he did not investigate the victims’ criminal records.

          Trial counsel only included the issue of sufficiency of the convicting evidence in the
motion for new trial. With the monitoring attorney’s permission, trial counsel signed the
monitoring attorney’s name to the motion for new trial. Trial counsel agreed that because
he only included an argument regarding sufficiency of the evidence in the motion for new
trial, it was the only issue that petitioner could pursue on appeal.

       Regarding petitioner’s assertion that trial counsel failed to object to leading questions
and the admission of hearsay during the State’s case-in-chief, trial counsel had no
recollection and said he would let the transcript of the trial “speak for itself.” Trial counsel
could not recall why he did not file any motions, obtain a copy of the 9-1-1 recording, or
obtain Jencks material.

         Trial counsel did not remember whether petitioner informed him of his past mental
health problems or that petitioner met Mr. Fitzgerald while in the Dede Wallace Youth
Services, Wilderness Division, a program that assisted troubled children and youth and the
mentally ill. Trial counsel did not file a motion for a mental evaluation of petitioner but said
that if he had a reason for filing such a motion, he would have filed it. He agreed that it was
possible that if petitioner had a mental problem, he could have used it as a mitigating factor
at the sentencing hearing.

        Trial counsel could not recall if he answered the State’s request for discovery,
submitted possible mitigating factors for the presentence report, or gave petitioner a copy of
the presentence report. However, he said that he agreed with the record if it reflected that
he did not do those things. Trial counsel did not remember raising the State v. Anthony 3 issue
at the sentencing hearing and was unaware that this court reversed the especially aggravated
kidnapping convictions on appeal.

       Petitioner testified that his family retained trial counsel to represent him. Trial
counsel only visited petitioner once while he was in jail. Petitioner was on probation when
he was charged with the underlying crimes and was in the local jail for six days before being
transferred to the Metro-Davidson County Detention Facility. Trial counsel did not visit
petitioner in the Metro-Davidson County Detention Facility; however, he met with petitioner


        3
          See State v. Anthony, 817 S.W.2d 299, 306 (Tenn. 1991) (holding that dual convictions for armed
robbery and aggravated kidnapping violated the due process guarantees of article I, section 8 of the
Tennessee Constitution when the confinement, movement, or detention of the kidnapping were “essentially
incidental” to the robbery), overruled by State v. White, 362 S.W.3d 559, 578 (Tenn. Mar. 9, 2012).

                                                  -12-
every time they had a court date. Petitioner said he and trial counsel met in the “bull pen,”
where other inmates and attorneys met, and they could occasionally have private
conversations.

      Petitioner initially testified that trial counsel never told him that the supreme court had
suspended him from the practice of law. However, he later testified that trial counsel told
him that he had to renew his license. Petitioner said he did not understand that the license
renewal was related to suspension or disbarment. Petitioner said that he met with trial
counsel’s monitoring attorney once in the bull pen but did not see him again.

        Petitioner and trial counsel did not discuss the recorded conversation between
petitioner and Officer Finchum. Petitioner was unaware that the recording existed and that
trial counsel failed to obtain a copy of it. Petitioner did not see the statement he gave to
Detective Johns, and trial counsel did not discuss the statement with him. Trial counsel did
not file a motion to suppress petitioner’s statements, and they never discussed trial counsel’s
filing a motion to suppress. In addition, trial counsel did not discuss the physical evidence
with petitioner. Petitioner did not see any of the crime scene photographs or discovery before
trial. Petitioner did not know about the 9-1-1 recording because trial counsel did not obtain
a copy of the recording or discuss the content of the recording with petitioner.

       Petitioner testified that he and trial counsel never discussed Mr. Fitzgerald’s
statement. Petitioner did not see Mr. Fitzgerald’s statement to the detectives until post-
conviction counsel showed it to him. According to petitioner, Mr. Fitzgerald’s statement
could validate what he said about the victims’ stopping him and wanting to buy drugs from
him. He wanted trial counsel to subpoena Mr. Fitzgerald because he was with petitioner
during the incident and could corroborate petitioner’s version of the events.

        Petitioner advised trial counsel to investigate Mr. Fitzgerald and Ms. Pearson as
potential witnesses. He said that Mr. Fitzgerald and Ms. Pearson were outside the house
when the incident occurred. Petitioner was unsure, but he did not believe that trial counsel
met with Ms. Pearson. He said that trial counsel did not use Ms. Pearson as a witness at trial,
which upset him because his mother had brought her to court. Petitioner was also upset that
trial counsel told him that he had subpoenaed Mr. Fitzgerald, but when it was time for Mr.
Fitzgerald to testify, trial counsel was unable to find him. He recalled that the trial judge
admonished trial counsel for not subpoenaing Mr. Fitzgerald and that Tim Dickerson
eventually found Mr. Fitzgerald.

       Petitioner stated that trial counsel did not obtain criminal records for the victims or
the neighbor of the cousin. He said that he was “baffled” that trial counsel did not obtain the
neighbor’s criminal records because the neighbor testified in “criminal clothes,” his orange

                                              -13-
prison uniform. Petitioner said that part of his defense was that the victims were trying to
exchange sex for drugs, and their alleged past prostitution was an issue.

        Petitioner testified that trial counsel was supposed to meet with him to prepare for trial
but never did. Petitioner stated that trial counsel “made the decision to put [him] on the
stand.” He explained, “[T]hat was my attorney, anything he would have ask[ed] me to [do,]
I would have [done]. He asked me to get on the stand. I got on the stand.” Petitioner said
that he was unaware that he had the constitutional right to not testify, and trial counsel never
advised him that he could decline to testify. He further said trial counsel had not discussed
any of the questions that he would ask during direct examination. Petitioner had a prior
conviction for facilitation of aggravated robbery but testified during his trial that he was
carrying the gun for protection because of a prior robbery conviction. He said that the
prosecutor corrected him and told him it was facilitation of aggravated robbery.

        Petitioner did not discover that the toxicology report indicated that the victim had
cocaine in her system until post-conviction counsel gave him the discovery. Petitioner said
that he asked trial counsel for his file immediately after the jury convicted him. Petitioner
was having problems with trial counsel’s representation and filed a complaint. He said that
he did not hear from trial counsel after the guilty verdict. Petitioner’s mother asked the trial
court clerk about petitioner’s appeal, and the clerk advised her that trial counsel had not filed
a notice of appeal. Petitioner, with the help of a “layman down in Hard[e]man County,” filed
a late notice of appeal. Trial counsel never filed an appellate brief on behalf of petitioner.
When trial counsel failed to meet the August 14th deadline, petitioner filed a motion for the
appointment of counsel, and the trial court appointed him an attorney for his appeal.

        Petitioner testified that trial counsel asked him about his background during their
initial meeting. He advised petitioner about his history of drug abuse and juvenile detentions.
While he was incarcerated, petitioner had several mental evaluations performed on him.
Because of the results of the mental evaluations, he was sent to the Dede Wallace Youth
Services, Wilderness Division.

       On cross-examination, petitioner testified that his mother filed the first complaint to
the Board of Professional Responsibility. The complaint stated that petitioner told his mother
in February of 1999 that trial counsel had lost his license but introduced him to another
attorney who would help him until trial counsel regained his license. However, petitioner
did not recall giving that information to his mother.

         Petitioner stated that trial counsel should have filed a motion to suppress his
statement. Petitioner further stated that he was aware that the State did not play his statement
at trial. He was unaware, however, that the State could question him about his statement if

                                              -14-
he testified inconsistently with it during trial. When asked on what basis trial counsel should
have filed a motion in limine, petitioner answered that trial counsel should have discussed
the facts with him and determined the basis for a motion in limine.

        Petitioner testified that despite trial counsel’s failure to subpoena him, Mr. Fitzgerald
testified at petitioner’s trial. Petitioner further testified that “a better lawyer” would have
asked Mr. Fitzgerald about the victims’ blowing the horn at him and Mr. Fitzgerald in an
attempt to purchase drugs. Petitioner agreed, however, that trial counsel asked Mr. Fitzgerald
about the women stopping the two of them. He did not remember Mr. Fitzgerald testifying
that he was not close enough to hear petitioner’s discussion with the victims.

       Petitioner stated that he would testify again in another trial if given the opportunity.
He said that if trial counsel had been the perfect lawyer, he would not have testified any
differently from what he did at trial. He later somewhat equivocated on that point and stated:

       I want to testify, all right, and I would have testified . . . it is always my
       decision to testify and tell my version of the facts, but if my attorney would
       have came [sic] to me and broke everything down to me and told me look,
       man, if you testify they are going to use your prior convictions to impeach your
       testimony . . . and advise[d] me of the disadvantages and advantages of
       testifying or let me know that I have even a constitutional right not to testify
       or testify.

He further stated that his decision about whether he would testify again if he had the chance
depended on how the trial judge ruled in a jury-out hearing and if his attorney filed a motion
for new trial.

        Petitioner agreed that the State questioned him about whether he denied bringing the
gun into the house in his statement. Petitioner testified at trial that he brought the gun into
the house. He said that he did not know the contents of his statement because he was
intoxicated when he gave his statement to police. He said that if he had known that his prior
statement indicated that he did not have a gun when he entered the house, he would have still
testified truthfully that he had a gun when he entered the house. Petitioner said that if trial
counsel had consulted with him regarding his testimony, he would not have admitted that he
had a robbery conviction while testifying.

       Barbara Larkins Grizzard, petitioner’s mother, testified that she filed a complaint
against trial counsel with the Board of Professional Responsibility on June 23, 1999. Ms.
Grizzard stated that the portion of her complaint that stated, “‘In February my son contacted



                                              -15-
me and asked if I knew [trial counsel] had lost his license. [Trial counsel] had introduced
my son to a lawyer that [sic] would help until he got his license back,” was accurate.

        On cross-examination, Ms. Grizzard testified that trial counsel told her that “he had
all of the charges beat but one,” and she included this statement in her complaint. Ms.
Grizzard gave trial counsel the names and telephone numbers of Mr. Fitzgerald and Ms.
Pearson as potential witnesses. She said trial counsel asked her to bring Ms. Pearson to
court, but he never said a word to her. She further said that trial counsel told her that he
could not use Ms. Pearson as a witness. Ms. Grizzard did not bring Mr. Fitzgerald to court.
She stated that trial counsel knew how to contact him and talked to him several times.
According to Ms. Grizzard, trial counsel told her that he was going to hire a private
investigator but did not. She attempted to contact trial counsel before and after the trial and
trial counsel never returned her calls.

       After hearing the evidence, the post-conviction court took the matter under
advisement. On March 16, 2011, the court entered a written order making several findings
of fact and denying the petition for post-conviction relief. Petitioner appeals the post-
conviction court’s denial of relief.

                                         II. Analysis

                                     Standard of Review

        To obtain relief in a post-conviction proceeding, a petitioner must demonstrate that
his or her “conviction or sentence is void or voidable because of the abridgement of any right
guaranteed by the Constitution of Tennessee or the Constitution of the United States.” Tenn.
Code Ann. § 40-30-103 (2006). A post-conviction petitioner bears the burden of proving his
or her factual allegations by clear and convincing evidence. Tenn. Code Ann. § 40-30-110(f)
(2006); Lane v. State, 316 S.W.3d 555, 562 (Tenn. 2010) (citing Grindstaff v. State, 297
S.W.3d 208, 216 (Tenn. 2009)). “‘Evidence is clear and convincing when there is no serious
or substantial doubt about the correctness of the conclusions drawn from the evidence.’”
Lane, 316 S.W.3d at 562 (quoting Grindstaff, 297 S.W.3d at 216).

       Appellate courts do not reassess the trial court’s determination of the credibility of
witnesses. Dellinger v. State, 279 S.W.3d 282, 292 (Tenn. 2009) (citing R.D.S. v. State, 245
S.W.3d 356, 362 (Tenn. 2008)). Questions regarding the credibility of witnesses are matters
entrusted to the trial judge as the trier of fact. Dellinger, 279 S.W.3d at 292 (citing State v.
Odom, 928 S.W.2d 18, 23 (Tenn. 1996)). The post-conviction court’s findings of fact carry
the weight of a jury verdict and are conclusive on appeal unless the preponderance of the
evidence is otherwise. Rigger v. State, 341 S.W.3d 299, 307 (Tenn. Crim. App. 2010) (citing

                                              -16-
Henley v. State, 960 S.W.2d 572, 578-79 (Tenn. 1997); Bates v. State, 973 S.W.2d 615, 631
(Tenn. Crim. App. 1997)). However, conclusions of law receive no presumption of correct-
ness on appeal. Rigger, 341 S.W.3d at 307 (citing Fields v. State, 40 S.W.3d 450, 453 (Tenn.
2001)). As a mixed question of law and fact, this court’s review of petitioner’s ineffective
assistance of counsel claims is de novo with no presumption of correctness. Dellinger, 279
S.W.3d at 294 (citing Finch v. State, 226 S.W.3d 307, 315 (Tenn. 2007)).

        The Sixth Amendment to the United States Constitution, made applicable to the states
through the Fourteenth Amendment, and article I, section 9 of the Tennessee Constitution
require that a criminal defendant receive effective assistance of counsel. Cauthern v. State,
145 S.W.3d 571, 598 (Tenn. 2004) (citing Baxter v. Rose, 523 S.W.2d 930 (Tenn.1975)).
The constitutional right to counsel attaches when adversarial judicial proceedings are
initiated against the defendant. State v. Mitchell, 593 S.W.2d 280, 286 (Tenn. 1980).
“Initiation” is construed as issuance of an arrest warrant, the time of the preliminary hearing
in cases where an arrest warrant is not first issued, or by indictment or presentment issued
by a grand jury. Id. at 286.

       To prevail on his claim of ineffective assistance of counsel, petitioner must
demonstrate both that his lawyer’s performance was deficient and that the deficiency
prejudiced the defense. Finch, 226 S.W.3d at 315; Vaughn v. State, 202 S.W.3d 106, 116
(Tenn. 2006) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984); Baxter, 523
S.W.2d at 936)). To prove that counsel’s performance was deficient, petitioner must
establish that his attorney’s conduct fell below an objective standard of “‘reasonableness
under prevailing professional norms.’” Finch, 226 S.W.3d at 315 (quoting Strickland, 466
U.S. at 688). As our supreme court has previously held:

       ‘[T]he assistance of counsel required under the Sixth Amendment is counsel
       reasonably likely to render and rendering reasonably effective assistance. It
       is a violation of this standard for defense counsel to deprive a criminal
       defendant of a substantial defense by his own ineffectiveness or incompetence
       . . . Defense counsel must perform at least as well as a lawyer with ordinary
       training and skill in the criminal law and must conscientiously protect his
       client’s interest, undeflected by conflicting considerations.’

Baxter, 523 S.W.2d at 934-35 (quoting Beasley v. United States, 491 F.2d 687, 696 (6th Cir.
1974)). On appellate review of trial counsel’s performance, this court “must make every
effort to eliminate the distorting effects of hindsight, to reconstruct the circumstances of
counsel’s conduct, and to evaluate the conduct from the perspective of counsel at that time.”
Howell v. State, 185 S.W.3d 319, 326 (Tenn. 2006) (citing Strickland, 466 U.S. at 689); see
Finch, 226 S.W.3d at 316.

                                             -17-
        To establish that petitioner suffered prejudice as a result of counsel’s deficient
performance, petitioner “‘must establish a reasonable probability that but for counsel’s errors
the result of the proceeding would have been different.’” Finch, 226 S.W.3d at 316 (quoting
Vaughn, 202 S.W.3d at 116). “A ‘reasonable probability is a probability sufficient to
undermine confidence in the outcome.’” Vaughn, 202 S.W.3d at 116 (quoting Strickland,
466 U.S. at 694); see Finch, 226 S.W.3d at 316. As such, petitioner must establish that his
attorney’s deficient performance was of such magnitude that he was deprived of a fair trial
and the reliability of the outcome was called into question. Vaughn, 202 S.W.3d at 116
(citing Strickland, 466 U.S. at 694; State v. Burns, 6 S.W.3d 453, 463 (Tenn. 1999)).

        Petitioner must establish both deficient performance and prejudice therefrom to be
entitled to post-conviction relief. Vaughn, 202 S.W.3d at 116; Howell, 185 S.W.3d at 326.
It follows that if this court holds that either prong is not met, we are not compelled to
consider the other prong. Carpenter v. State, 126 S.W.3d 879, 886 (Tenn. 2004).

         On appeal, petitioner argues that the post-conviction court erred in denying his
petition for post-conviction relief because trial counsel committed errors that deprived him
of his right to effective assistance of counsel. Specifically, petitioner lists forty-one instances
of trial counsel’s deficient performance and prejudice, some of which we have consolidated
for review. Petitioner further claims that trial counsel failed to subject the State’s case to
meaningful adversarial testing; thus, petitioner is not required to show prejudice.

        In United States v. Cronic, 466 U.S. 648 (1984), the United States Supreme Court
identified three specific instances when courts may presume prejudice without the necessity
of inquiring into counsel’s actual performance at trial. Id. at 662. Those instances are: (1)
situations that involve “the complete denial of counsel,” when the accused is denied the
presence of counsel at “a critical stage” in the proceeding; (2) when “counsel entirely fails
to subject the prosecution’s case to meaningful adversarial testing”; and (3) situations when
“counsel is available to assist the accused during trial[; however,] the likelihood that any
lawyer, even a fully competent one, could provide effective assistance is so small that a
presumption of prejudice is appropriate without inquiry into the actual conduct of the trial.”
Id. at 659-60. “The Cronic case addressed claims of per se ineffectiveness and raised a
presumption of prejudice which absolved the petitioner from the need to prove the Strickland
elements of ineffective assistance of counsel.” Daniel Decker v. State, No. E2010-02194-
CCA-R3PC, 2011 WL 6813193, at *17 (Tenn. Crim. App. Dec. 22, 2011), perm. app. denied
(Tenn. Mar. 7, 2012).

       In his brief, petitioner asserts that trial counsel entirely failed to subject the State’s
case to meaningful adversarial testing and that “there was a complete breakdown of the
adversarial process.” We disagree. Under Cronic, trial counsel’s failure must be complete

                                               -18-
for a court to presume prejudice based on trial counsel’s failure to test the State’s case. See
id. (quoting Bell v. Cone, 535 U.S. 685, 697 (2002)). Here, trial counsel cross-examined the
State’s witnesses, called witnesses on behalf of petitioner, and advanced petitioner’s
argument that the incident was a “drug deal gone bad.” The record does not show that trial
counsel entirely failed to test the State’s case. Accordingly, we review petitioner’s claims
of ineffective assistance of counsel under the Strickland standard.

                                        Pretrial errors

       Petitioner raises several instances of deficient performance arising pretrial.
Specifically, petitioner argues that trial counsel failed to: (1) obtain petitioner’s statements
to police and review them with petitioner; (2) review evidence, including photographs and
the 9-1-1 tape; (3) obtain Mr. Fitzgerald’s statement; (4) respond to the State’s request for
discovery and send petitioner a copy of the indictment and discovery; (5) visit petitioner in
jail and prepare petitioner for trial; (6) file pretrial motions; (7) investigate the case and
interview witnesses; (8) obtain witnesses’ criminal records; and (9) inform petitioner that the
Board of Professional Responsibility suspended his law license.

       In its order denying post-conviction relief, the post-conviction court found that trial
counsel was deficient in failing to obtain petitioner’s statements; however, counsel’s failure
to obtain the statements was “not so damaging at trial to warrant a finding of prejudice.” The
record supports the court’s finding. The State did not introduce petitioner’s statement to
Officer Finchum into evidence, and it did not use the statement to impeach petitioner.
Furthermore, although the State introduced petitioner’s statement to Detective Johns and
petitioner testified contrary to his prior statements, petitioner explained his inconsistent
statements on cross-examination and redirect examination. Petitioner is not entitled to relief
on this issue.

        Regarding trial counsel’s failure to review evidence, the post-conviction court found
that although counsel did not examine the physical evidence in the property room, view the
crime scene photographs, or obtain a copy of the 9-1-1 tape, petitioner failed to show how
counsel’s not doing so prejudiced him. The court noted that petitioner’s possession of the
gun during the crime was undisputed, that the rape kit evidence did not establish non-
consensual sexual contact, and that the State did not play the 9-1-1 call to the jury. Thus, the
court found that petitioner failed to show prejudice. The record supports the post-conviction
court’s determinations and petitioner is not entitled to relief based on trial counsel’s failure
to review certain evidence.

       The post-conviction court found that trial counsel should have obtained Mr.
Fitzgerald’s statement; however, petitioner did not show that counsel’s failure to obtain the

                                              -19-
statement prejudiced him. The post-conviction court accredited trial counsel’s testimony that
he was aware of the synopsis of Mr. Fitzgerald’s statement. The court noted that trial
counsel questioned Mr. Fitzgerald about the statement and gave him an opportunity to
explain any inconsistencies between his statement and his trial testimony. The State did not
use the statement to impeach Mr. Fitzgerald. The evidence supports the post-conviction
court’s finding. In light of trial counsel’s examination of Mr. Fitzgerald regarding his
statement and the State’s not using the statement to impeach Mr. Fitzgerald, we conclude that
petitioner has not shown trial counsel’s failure to obtain Mr. Fitzgerald’s full statement
prejudiced petitioner.

       Regarding counsel’s failure to respond to its request for discovery, the State replied,
“Nobody ever does,” in its response to the amended petition for post-conviction relief. The
post-conviction court found that “the ultimate issues [at trial] centered around two disputed
points,” and any discoverable item had an insignificant probative value toward these two
issues. The issues at trial were the circumstances under which petitioner entered the home
and whether the sexual activity was consensual. The deciding factor of the case was the
witnesses’ credibility, and the discovery would have had little impact on the outcome.
Therefore, petitioner has not shown that trial counsel’s failure to respond to the State’s
request for discovery prejudiced his case.

       Moreover, the post-conviction court found that even if trial counsel did not give
petitioner a copy of the indictment, there was “an extremely high likelihood that [trial
counsel] informed [petitioner] about what he was charged with in the indictment.” We agree
with the post-conviction court’s finding. It is clear that petitioner knew the crimes for which
he had been indicted because he gave several statements regarding his version of the events
and helped formulate his defense of the victims’ alleged prostitution. Petitioner has not
shown that trial counsel’s failure to respond to the State’s discovery and failure to give him
a copy of the indictment and discovery prejudiced him in any way.

       The post-conviction court accredited trial counsel’s testimony that he met with
petitioner more than once while petitioner was in jail. In addition, the court noted that
petitioner and trial counsel met several times on court dates to discuss the case. Thus, the
court found that petitioner failed to show that trial counsel was deficient for failing to meet
with him or that he suffered any prejudice because of trial counsel’s alleged failures. We
agree.

        Petitioner complains that trial counsel failed to file pretrial motions. Specifically, he
contends that trial counsel should have filed a motion to suppress his statements, motions in
limine, a motion to offer evidence of the victims’ sexual behavior, and a motion to instruct
the jury on lesser-included offenses. The post-conviction court noted that petitioner did not

                                              -20-
show any legitimate bases upon which trial counsel could have filed a motion to suppress.
The court further found that even if trial counsel had filed a successful motion to suppress,
the State could have still used petitioner’s statement to impeach him. The court found that
trial counsel was deficient for failing to file a written motion or make an oral motion in
limine to determine the admissibility of petitioner’s prior conviction, which is a “common
and standard motion when the defense theory will necessitate the defendant testifying at
trial.” However, the court also found that petitioner’s prior conviction would have been
admissible at trial for impeachment, that cross-examination of petitioner corrected his
misstatement about his prior conviction, and there were no other issues upon which petitioner
claimed trial counsel should have filed a motion in limine. Regarding the motion to offer
evidence of the victims’ sexual behavior, the post-conviction court accredited trial counsel’s
testimony that petitioner could not provide any person to corroborate his allegations of the
victims’ previous involvement in prostitution and that trial counsel attempted to investigate
petitioner’s claim. As noted by the post-conviction court, petitioner did not present any
evidence at the post-conviction hearing supporting the victims’ involvement in prostitution.
We agree that petitioner failed to show trial counsel’s failure to file any of the above motions
prejudiced him. Petitioner is not entitled to relief on this issue. See Henley v. State, 960
S.W.2d 572, 579 (Tenn. 1997).

       Petitioner argues that trial counsel failed to investigate the case and interview
witnesses. The post-conviction court noted that petitioner failed to present witnesses during
the post-conviction hearing to establish prejudice. When a petitioner contends that trial
counsel failed to discover, interview, or present witnesses in support of his defense, a
petitioner should present those witnesses at the evidentiary hearing. Black v. State, 794
S.W.2d 752, 757 (Tenn. Crim. App. 1990). Without any proof as to the testimony that the
witnesses would have offered, or the additional evidence that further investigation would
have uncovered, the petitioner cannot demonstrate that he was prejudiced by counsel’s
performance in this regard and is not entitled to relief.

        Trial counsel testified that he did not recall whether he obtained the criminal records
of the victim, the cousin, or the cousin’s neighbor. The post-conviction court found that trial
counsel was deficient if he did not attempt to obtain the records; however, petitioner failed
to present the criminal records at the hearing. By not offering the criminal record and their
contents, petitioner failed to show how trial counsel’s failure to obtain the records prejudiced
him. Therefore, petitioner failed to show both deficient performance and prejudice, and he
is not entitled to relief based up on this issue.

      Petitioner claims that trial counsel failed to inform him that the Board of Professional
Responsibility suspended trial counsel’s law license. The post-conviction court found that
Ms. Grizzard’s testimony belied this allegation. Ms. Grizzard testified that her complaint to

                                              -21-
the Board of Professional Responsibility included her statement that petitioner told her in
February that trial counsel had lost his law license. Thus, the post-conviction court declined
to accredit petitioner’s testimony that he was unaware of trial counsel’s suspension. The
evidence does not preponderate against the trial court’s finding.

                                        Errors at Trial

        Regarding trial counsel’s performance at trial, petitioner asserts that trial counsel
failed to: (1) obtain Jencks material; (2) voir dire the State’s expert; (3) request a hearing
regarding the admissibility of petitioner’s prior convictions before deciding that petitioner
would testify; (4) subpoena Mr. Fitzgerald; (5) properly question Mr. Fitzgerald during the
offer of proof; (6) properly question the victim; (7) object during trial; and (8) subpoena Ms.
Pearson and call her as a witness.

        Petitioner argues that trial counsel should have obtained Jencks material for several
State witnesses. The State responded that it had a continuing, mandatory duty to give
petitioner any information that was inconsistent with a witness’s testimony and that most of
the facts to which its witnesses testified were undisputed. The post-conviction court noted
that petitioner did not produce any evidence at the post-conviction hearing as to the existence
of Jencks material or how trial counsel’s failure to request any such evidence prejudiced him.
The court further noted that trial counsel requested Jencks material from the most important
witnesses, the victims. Accordingly, the court found that petitioner failed to prove that trial
counsel’s failure to obtain Jencks material prejudiced him. The evidence supports this
finding. We conclude that petitioner has failed to prove the prejudice prong and is not
entitled to relief.

       Petitioner claimed that trial counsel was deficient for failing to voir dire the State’s
expert, TBI agent Constance Howard. The court found that although trial counsel did not
question the expert’s credentials, he elicited, on cross-examination, that her findings only
indicated sexual activity and not whether the sexual activity was consensual. The court
found that petitioner did not prove that trial counsel’s failure to question Ms. Howard about
her credential prejudiced him. The evidence supports the post-conviction court’s finding.

        Next, petitioner argues that trial counsel made the decision that petitioner would
testify. The post-conviction court found that petitioner and trial counsel discussed whether
petitioner should testify. At the post-conviction hearing, petitioner stated that he had always
wanted to tell his side of the story: that the sex was consensual. The post-conviction court
also noted that petitioner’s defense theory made it “almost imperative” that he testify at trial.
The post-conviction court also reviewed the testimony of the victims at trial and concluded
that it was consistent and appeared credible. The consistent testimony of the victims would

                                              -22-
likely also make petitioner’s testimony necessary because petitioner stated at the post-
conviction hearing that he would likely testify in another trial and because of the necessity
of his testimony to support his defense theory. Accordingly, we cannot conclude that trial
counsel’s alleged deficiency in not properly advising petitioner about whether to testify
prejudiced petitioner.

        Petitioner asserts that trial counsel was ineffective for failing to subpoena Mr.
Fitzgerald and not properly questioning Mr. Fitzgerald. The post-conviction court agreed
with petitioner that trial counsel should have subpoenaed Mr. Fitzgerald, but the court did
not find that the failure to subpoena resulted in any prejudice because Mr. Fitzgerald testified
on petitioner’s behalf. Petitioner alleged that trial counsel was ineffective for failing to
question Mr. Fitzgerald about the cousin’s past drug use. The post-conviction court found
that Mr. Fitzgerald could not testify that he ever observed the drug use of the cousin. Thus,
the court properly excluded the evidence, and petitioner did not prove that trial counsel’s
failure to “press the admissibility” of Mr. Fitzgerald’s testimony was prejudicial. Further,
petitioner complained that trial counsel did not ask Mr. Fitzgerald about the victims’ waving
petitioner over to them and the trial court had to question him about it. Even if trial counsel
were deficient for failing to ask that question, it did not prejudice petitioner because the trial
court asked the question and heard the answer. Based on this, it is clear that trial counsel’s
failure to subpoena Mr. Fitzgerald or his failure to question Mr. Fitzgerald about the cousin’s
past drug use and the victims’ waving petitioner over to them did not prejudice petitioner.

       Petitioner further asserts that trial counsel failed to properly question the victim
regarding her past drug use. As the post-conviction court noted, trial counsel asked the
victim multiple questions about her drug use and prior drug purchases. Petitioner did not
offer any testimony regarding any further information trial counsel could have uncovered by
“properly questioning” the victim. Consequently, petitioner has failed to prove that trial
counsel’s examination of the victim was deficient or prejudicial. He is not entitled to relief.

        Petitioner contends that trial counsel failed to object to leading questions and hearsay
testimony during the State’s case-in-chief, specifically, during the neighbor’s testimony on
redirect examination. The post-conviction court found that while the prosecutor asked two
leading questions, the answers provided were restatements of answers he had given on direct
examination. The court further found that petitioner failed to prove prejudice because any
damage from the statements was properly admitted during the neighbor’s testimony on direct
examination. The record supports the post-conviction court’s finding that petitioner was not
prejudiced. Petitioner has not satisfied both prongs of the Strickland test and thus, is not
entitled to relief.




                                              -23-
        According to petitioner, trial counsel was ineffective for failing to subpoena Ms.
Pearson and call her as a witness. Petitioner did not present Ms. Pearson as a witness during
the post-conviction hearing. See Black, 794 S.W.2d at 757 (noting that “neither a trial judge
nor an appellate court can speculate or guess on the question of whether further investigation
would have revealed a material witness or what a witness’s testimony might have been if
introduced by defense counsel”). As such, petitioner has failed to show that Ms. Pearson’s
not testifying prejudiced him. He is not entitled to relief based upon this issue.

                                           Post-Trial Errors

        Moreover, petitioner alleges that trial counsel committed several errors post trial,
including the sentencing and appeal stages. Petitioner claims that trial counsel failed to (1)
give petitioner and post-conviction counsel a copy of petitioner’s file; (2) object to the trial
court’s alleged Blakely v Washington4 violation; (3) raise the State v. Anthony 5 issue
concerning his dual conviction for kidnapping and robbery; (4) review the presentence
report; (5) request a mental evaluation and present mitigating factors; (6) raise more than one
issue on appeal; and (7) timely file petitioner’s notice of appeal and appellate brief.

        Petitioner alleges that trial counsel failed to give petitioner and post-conviction
counsel a copy of petitioner’s file. The post-conviction court found that prejudice would not
have resulted from this issue. The court explained that petitioner’s allegation is based on a
post-trial failure and prejudice occurs when there is a reasonable probability that, but for
counsel’s errors, the result of the proceedings would have been different. We agree with the
trial court’s findings. Petitioner cannot show prejudice based upon this issue and is therefore,
not entitled to relief on this issue.

        Petitioner asserts that trial counsel was deficient for failing to raise the State v.
Anthony issue concerning his dual conviction for kidnapping and robbery. See State v.
Anthony, 817 S.W.2d 299, 306. The post-conviction court found that “any prejudice that
could have resulted from [trial counsel’s] failure in regards to this issue was ultimately
nullified when [this court] provided relief to petitioner on this issue.” See Darryl A. Larkins,
2001 WL 543442, at *9 (concluding that petitioner’s convictions for aggravated rape and
attempted aggravated rape together with especially aggravated kidnapping violated the

        4
           See Blakely v. Washington, 542 U.S. 296, 303 (2004) (“‘Other than the fact of a prior conviction,
any fact that increases the penalty for a crime beyond the prescribed statutory maximum must be submitted
to a jury, and proved beyond a reasonable doubt.’” (quoting Apprendi v. New Jersey, 530 U.S. 466, 490
(2000)).


        5
            See Anthony, 817 S.W.2d at 306.

                                                   -24-
principles of due process). We agree. This court reversed and dismissed petitioner’s
especially aggravated kidnapping convictions. Thus, trial counsel’s failure to raise this issue
did not prejudice petitioner, and petitioner is not entitled to relief.

       The next issue petitioner raises is trial counsel’s failure to review the presentence
report with him or give him a copy of the presentence report. Trial counsel testified that he
did not recall whether he gave petitioner a copy of the presentence report. Even if trial
counsel did not give him a copy of the presentence report, petitioner did not offer any proof
as to how his having a copy of the presentence report would have affected the outcome of
his sentencing hearing. Accordingly, petitioner has failed to prove that trial counsel was
deficient in this regard or that any alleged deficiency prejudiced petitioner.

       Petitioner contends that trial counsel was deficient for failing to request a mental
evaluation of petitioner so that petitioner could use his mental status as a mitigating factor.
He further contends that counsel was deficient for not presenting any mitigating factors at
the sentencing hearing. At the post-conviction hearing, trial counsel could not recall whether
petitioner informed him of his mental issues, but petitioner testified that he told trial counsel
about his mental health illness. Although the petitioner testified that he had a history of
mental illness, petitioner did not offer any evidence of his mental illness or any other
potential mitigating factors at the post-conviction hearing. Therefore, we conclude that he
has not demonstrated that his attorney was ineffective for failing to request a mental
evaluation or failing to present mitigating factors.

        Petitioner argues that trial counsel was deficient for his failure to raise more than one
issue in the motion for new trial. The post-conviction court noted that petitioner did not
address any additional issues that trial counsel should have raised and found that petitioner
failed to prove that trial counsel was deficient or that counsel’s only raising one issue on
appeal prejudiced him. “If a claim of ineffective assistance of counsel is based on the failure
to raise a particular issue, as it is in this case, then the reviewing court must determine the
merits of the issue.” Carpenter v. State, 126 S.W.3d 879, 887 (Tenn. 2004) (citing
Kimmelman v. Morrison, 477 U.S. 365, 375 (1986)). Petitioner did not offer any additional
issues for our determination of whether trial counsel was ineffective for failing to raise them
in the motion for new trial. Thus, petitioner has failed to meet his burden of proving that
counsel was ineffective.

       Trial counsel did not timely file petitioner’s notice of appeal and appellate brief.
However, this court granted petitioner a direct appeal despite the untimely notice. A
different attorney represented petitioner for his direct appeal and filed a brief. The post-
conviction court found that while trial counsel was deficient for failing to file a timely notice
of appeal, it did not prejudice petitioner because he was able to appeal his case. We agree.

                                              -25-
This court waived the timely filing of the notice of appeal in the interest of justice, and
petitioner did not suffer any prejudice from trial counsel’s failure to file a timely notice of
appeal. He is not entitled to relief based upon this issue.

        Finally, petitioner argues the trial court relied on facts not proven by a jury, violating
Blakely v. Washington. See Blakely, 542 U.S. at 303. The post-conviction court found that
petitioner waived this allegation, and the allegation was not the proper subject matter for a
petition for post-conviction relief. We agree with this finding. This court has previously
held that “Blakely issues themselves are not cognizable in a post-conviction proceeding.”
Walters v. State, No. M2008-01806-CCA-R3-PC, 2009 WL 3400687, at *1 (Tenn. Crim.
App. Oct. 20, 2009), perm. app. denied (Tenn. Apr. 14, 2010). Accordingly, petitioner is not
entitled to relief on this issue.

       In summary, the post-conviction court found,

       While there were a number of deficiencies by trial counsel, that in this case,
       . . . these deficiencies, either individually or in the aggregate, do not weigh
       sufficiently under the totality of the circumstances, to establish a reasonable
       probability that, but for counsel’s deficiencies, the result of the proceedings
       would have been different or undermine[d] the [c]ourt’s confidence in the
       outcome of the trial.

We agree with the post-conviction court. Therefore, we conclude that petitioner has not
satisfied both prongs of the Strickland test for any issue that he appeals, and he is not entitled
to relief.

                                       CONCLUSION

       For the foregoing reasons, we affirm the post-conviction court’s denial of
post-conviction relief.

                                             ____________________________________
                                                   ROGER A. PAGE, JUDGE




                                               -26-